Case 20-10231-JDW        Doc 80     Filed 03/10/21 Entered 03/10/21 11:10:35            Desc Main
                                   Document      Page 1 of 2



                      UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI


In Re: LESLIE L. LIPSEY and                                                       CHAPTER 13
       TINA M. LIPSEY                                                          NO. 20-10231 DW


                           RESPONSE TO MOTION TO DISMISS


       COMES NOW, LESLIE L. LIPSEY and TINA M. LIPSEY, Debtors in the above styled
and numbered cause, by and through undersigned counsel, and file this their Response to Motion
to Dismiss, said Motion (Dkt. #79) having been filed by the Chapter 13 Trustee (“Trustee”),
respectfully showing unto the Court as follows:


       1. Debtors fell behind because of time it took to purchase a replacement truck as Debtor
1 was not able to work until the truck was purchased and initial repairs needed were completed.


       2. Debtors request that the exempt funds from the insurance settlement on the prior truck
be applied to the plan paying the secured and priority claims.


       3. An additional reason for the missed is payments that because of the pandemic's
increase in COVID 19 cases and deaths through the winter reduced the potential jobs for Debtor
1 as a painter, drastically reducing his income, but now that the cases have lowered, he is
obtaining work on regular basis.


       4. Debtors request that the remaining arrearage be placed in the plan and that plan be
extended to 60 months from confirmation.


       5. If necessary, the Debtors' counsel will notice out any Order authorizing Debtors’
request.
Case 20-10231-JDW        Doc 80     Filed 03/10/21 Entered 03/10/21 11:10:35           Desc Main
                                   Document      Page 2 of 2



       WHEREFORE, Debtors pray that this Court will enter its Order denying the Trustee’s
Motion to Dismiss and further granting relief consistent with this Response. Debtors pray for
such other, further and general relief to which they may be entitled.

                                                     Respectfully Submitted,
                                                     LESLIE L. LIPSEY and
                                                     TINA M. LIPSEY, Debtors

                                                  By: /s/ Robert Gambrell
                                                    ROBERT GAMBRELL; Attorney for
                                                    Debtors; MSB #4409
                                                    GAMBRELL & ASSOCIATES, PLLC
                                                    101 Ricky D. Britt Blvd., Ste. 3
                                                    Oxford, MS 38655
                                                    Ph: (662)281-8800 / Fax: (662)202-1004
                                                    rg@ms-bankruptcy.com

                                  CERTIFICATE OF SERVICE

        I, ROBERT GAMBRELL, Attorney for the above listed Debtors, do hereby certify that
the following have been served electronically via ECF the above Response to Motion to Dismiss
to:

       David W. Asbach, Acting U. S. Trustee
       Locke D. Barkley, Chapter 13 Trustee
       and to all parties that have entered an appearance requesting service via ECF

       Dated this the 10th day of March, 2021.

                                                     /s/ Robert Gambrell
                                                     ROBERT GAMBRELL
